Citation Nr: 1545328	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on February 23, 2012.  

[The issues of whether new and material evidence has been received to reopen a claim for service connection for a right knee disability and if so whether the reopened claim should be granted; entitlement to a compensable rating for residuals of a laceration of the left ear from August 1, 2015, including whether the reduction of the rating from 30 percent was proper; entitlement to a rating in excess of 30 percent for a left knee disability; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are addressed in a separate document.]  


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  The Veteran was afforded a hearing at the VA Regional Office in St. Petersburg, Florida before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing has been associated with the record.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran was not receiving care for a service-connected disability or a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, and was not participating in a rehabilitation program on February 23, 2012.

2.  The medical care provided on February 23, 2012, was not a qualifying emergency service.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred on February 23, 2012, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).  The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for payment or reimbursement of unauthorized medical expenses.  A veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2015).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2015).

The April 2012 decision advised the Veteran of the criteria necessary to obtain medical reimbursement, notified the Veteran of his appellate rights, explained to the Veteran the basis for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  

The pertinent treatment records have been obtained, and the Veteran was afforded a hearing before the undersigned, at which he explained the basis of his claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  In sum, no further development is warranted before the Board decides the claim.

Factual Background and Analysis

On February 23, 2012, at 8:28 a.m., the Veteran presented for emergency treatment with a history of injury of the left fifth toe six days earlier.  The Veteran reported swelling and mild pain and denied tingling, weakness, or numbness.  Examination revealed mild swelling and tenderness and a small abscess on the toe.  There was no pain on weight-bearing, limitation of motion, or abnormal gait.  The diagnosis was superficial abscess of the left toe.  The Veteran was told to watch for signs of infection and prescribed Bactrim and Keflex.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment of or reimbursement for the expenses associated with the services.

The Veteran does not claim that he had prior authorization from VA for the treatment at issue, nor is there any indication in the record of any such authorization.  The Veteran has reported he was told by a VA telecare nurse to go to the emergency room.  Initially, the Board notes that the VA medical records do not corroborate this contention.  Moreover, the Veteran has not contended that he was told to go to a non-VA emergency room or that non-VA emergency treatment would be authorized.  In this regard, the Board notes that there is no indication that the VA emergency room was unavailable and the Veteran has only alleged that he was told to go to "the" emergency room, which would include a VA emergency room.  Thus, the Board finds there was no prior authorization for the non-VA treatment.  

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment; 38 U.S.C.A. §§ 1725 and 1728.  VA has amended these regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  Unless otherwise noted, the Board considered the regulations applicable to claims filed in February 2012. 

38 U.S.C.A. § 1728 authorizes payment or reimbursement for qualifying emergency services provided for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 

The Veteran was not in receipt of a permanent and total disability rating or a participant of vocational rehabilitation at the time of the private treatment, and the treatment was not provided in conjunction with a service-connected disability or a non-service connected disability which is associated with and aggravating a service-connected disability.  As such, reimbursement is not available under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet App. 45, 49 (1998) (All requirements of 38 U.S.C.A. § 1728 must be met before payment may be authorized). 

38 U.S.C.A. § 1725 authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the criteria.  In part, the criteria require that the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The regulation indicates that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002 (2015). 

The treatment received in February 2012 was not rendered in a medical emergency, and it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health.  The treatment records indicate that the Veteran had mild erythema, tenderness, and swelling at the dorsal aspect of the left foot with no functional impairment and no other abnormality of the foot or ankle.  The emergency treatment record includes no indication that the abscess or symptoms had changed or increased in severity since the onset approximately one week earlier.  

The Veteran has testified that he sought treatment within 24 hours after a spider bite because he had swelling in the lower extremity, from the foot to the knee.  He testified that he believes he sought the treatment on a Sunday evening and that he was informed by the emergency medical staff that he was bitten by a brown recluse spider.  Although the Veteran is competent to report his medical history, his testimony was provided approximately three years after the treatment at issue.  The Board must find the history that he provided at the time of the treatment to be more reliable and probative than that provided years later.  The emergency treatment records indicate the Veteran actually presented for treatment on a Thursday morning, that the symptoms had begun six days earlier, and that there were only mild swelling and pain in the foot.  Furthermore, there is no indication, to include history, that the abscess was associated with a bite; rather, the Veteran attributed the abscess to an injury of the left toe.  

Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services.  The Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The facts do not suggest that the care was a qualifying emergency service.  Thus, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses incurred on February 23, 2012, must be denied.


ORDER

Entitlement to payment of or reimbursement for private medical expenses incurred on February 23, 2012, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


